                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 1 of 11



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Samantha Sanders,                           No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    U.S. Foods, Inc., a Delaware Corporation,
                       Phoenix, AZ 85060




                                           13                         Defendant.
                        P.O. Box 97066




                                           14
                                           15         Plaintiff, Samantha Sanders (“Plaintiff”), sues the Defendant, U.S. Foods, Inc.
                                           16
                                                (“Defendant U.S. Foods”) and alleges as follows:
                                           17
                                                                           PRELIMINARY STATEMENT
                                           18
                                           19         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,

                                           20   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           21   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           22
                                                and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           23
                                                      2.     The FLSA was enacted “to protect all covered workers from substandard
                                           24
                                           25   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.

                                           26   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 2 of 11



                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            1
                                            2   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-

                                            3   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            4
                                                excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            5
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                            6
                                                the State of Arizona.
                                            7
                                            8          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the

                                            9   payment of wages within the State of Arizona.
                                           10
                                                                              JURISDICTION AND VENUE
                                           11
BENDAU & BENDAU PLLC




                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           12
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §

                                           15   1367 because the state law claims asserted herein are so related to claims in this action
                                           16
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           17
                                                or controversy under Article III of the United States Constitution.
                                           18
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           19
                                           20   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

                                           21   Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           22
                                                alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                           23
                                                                                          PARTIES
                                           24
                                                       7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                           25
                                           26   Arizona, and is a former employee of Defendants.

                                           27
                                           28
                                                                                              -2-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 3 of 11



                                                       8.     At all material times, Defendant U.S. Foods, Inc. was a corporation duly
                                            1
                                            2   licensed to transact business in the State of Arizona. At all material times, Defendant

                                            3   U.S. Foods, Inc. does business, has offices, and/or maintains agents for the transaction of
                                            4
                                                its customary business in Maricopa County, Arizona.
                                            5
                                                       9.     At all relevant times, Plaintiff was an employee of Defendant U.S. Foods,
                                            6
                                                Inc. At all relevant times, Defendant U.S. Foods, Inc., acting through its agents,
                                            7
                                            8   representatives, employees, managers, members, and/or other representatives had the

                                            9   authority to hire and fire employees, supervised and controlled work schedules or the
                                           10
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           11
BENDAU & BENDAU PLLC




                                                employment records in connection with Plaintiff’s employment with Defendants. In any
                                           12
                                                event, at all relevant times, Defendant U.S. Foods, Inc. was an employer subject to the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   FLSA and employed Plaintiff.

                                           15          10.    Defendant U.S. Foods, Inc. was an employer under the FLSA. The FLSA
                                           16
                                                defines “employer” as any person who acts directly or indirectly in the interest of an
                                           17
                                                employer in relation to an employee. Defendant U.S. Foods, Inc. had the authority to hire
                                           18
                                                and fire employees, supervised and controlled work schedules or the conditions of
                                           19
                                           20   employment, determined the rate and method of payment, and maintained employment

                                           21   records in connection with Plaintiff’s employment with Defendants. As a person who
                                           22
                                                acted in the interest U.S. Foods, Inc. in relation to the company’s employees, Defendant
                                           23
                                                U.S. Foods, Inc. is subject to liability under the FLSA.
                                           24
                                                       11.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           25
                                           26   Defendants herein gave consent to, ratified, and authorized the acts of all other

                                           27   Defendants, as alleged herein.
                                           28
                                                                                             -3-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 4 of 11



                                                       12.    Defendants, and each of them, are sued in both their individual and
                                            1
                                            2   corporate capacities.

                                            3          13.    Defendants are jointly and severally liable for the injuries and damages
                                            4
                                                sustained by Plaintiff.
                                            5
                                                       14.    At all relevant times, Plaintiff was an “employee” of U.S. Foods, Inc. as
                                            6
                                                defined by the FLSA, 29 U.S.C. § 201, et seq.
                                            7
                                            8          15.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

                                            9   U.S. Foods, Inc.
                                           10
                                                       16.    At all relevant times, U.S. Foods, Inc., was and continues to be an
                                           11
BENDAU & BENDAU PLLC




                                                “employer” as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           12
                                                       17.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   Defendant.

                                           15          18.    At all relevant times, Plaintiff was an “employee” of Defendant as defined
                                           16
                                                by the Arizona A.R.S. § 23-350, et seq.
                                           17
                                                       19.    At all relevant times, Defendant was and continues to be an “employer” as
                                           18
                                                defined by A.R.S. § 23-350.
                                           19
                                           20          20.    At all relevant times, Plaintiff was an “employee” of Defendant as defined

                                           21   by A.R.S. § 23-362.
                                           22
                                                       21.    At all relevant times, Defendant was and continues to be an “employer” as
                                           23
                                                defined by A.R.S. § 23-362.
                                           24
                                                       22.    Defendant individually and/or through an enterprise or agent, directed and
                                           25
                                           26   exercised control over Plaintiff’s work and wages at all relevant times.

                                           27
                                           28
                                                                                            -4-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 5 of 11



                                                       23.   Plaintiff, in her work for Defendant, was employed by an enterprise
                                            1
                                            2   engaged in commerce that had annual gross sales of at least $500,000.

                                            3          24.   At all relevant times, Plaintiff, in her work for Defendant, was engaged in
                                            4
                                                commerce or the production of goods for commerce.
                                            5
                                                       25.   At all relevant times, Plaintiff, in her work for Defendant, was engaged in
                                            6
                                                interstate commerce.
                                            7
                                            8          26.   Plaintiff, in her work for Defendant, regularly handled goods produced or

                                            9   transported in interstate commerce.
                                           10
                                                                             NATURE OF THE CLAIM
                                           11
BENDAU & BENDAU PLLC




                                                       27.   Defendant owns and/or operates as U.S. Foods, an enterprise located in
                                           12
                                                Maricopa County, Arizona.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          28.   Plaintiff was hired by Defendants as a cook and worked for Defendants

                                           15   between approximately October 29, 2018 and November 7, 2018, when Plaintiff left her
                                           16
                                                employment with Defendants.
                                           17
                                                       29.   Defendants, in their sole discretion, agreed to pay Plaintiff $12.50 per hour
                                           18
                                                for all hours she worked.
                                           19
                                           20          30.   During the time that Plaintiff worked for Defendants, Plaintiff worked

                                           21   approximately 60 hours.
                                           22
                                                       31.   Despite having worked approximately 60 hours for Defendants, Defendants
                                           23
                                                paid Plaintiff no wages whatsoever during the entire duration of her employment.
                                           24
                                                       32.   As a result of not having paid any wage whatsoever to Plaintiff during her
                                           25
                                           26   employment with Defendant, Defendant failed to pay the applicable minimum wage to

                                           27   Plaintiff.
                                           28
                                                                                           -5-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 6 of 11



                                                       33.    As a result of Defendant’s willful failure to compensate Plaintiff any wage
                                            1
                                            2   whatsoever for such hours worked, Defendant has violated 29 U.S.C. § 206(a).

                                            3          34.    As a result of Defendant’s willful failure to compensate Plaintiff any wage
                                            4
                                                whatsoever for such hours worked, Defendant has violated the AMWA, A.R.S. § 23-363.
                                            5
                                                       35.    As a result of Defendant’s willful failure to compensate Plaintiff any wage
                                            6
                                                whatsoever for such hours worked, Defendant has violated the AMA, A.R.S., § 23-351.
                                            7
                                            8          36.    Defendant has and continues to violate the FLSA by not paying Plaintiff the

                                            9   full applicable minimum wage for all hours worked during her regular workweeks.
                                           10
                                                       37.    Defendant has and continues to violate the AMWA by not paying Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                           12
                                                       38.    Defendant has and continues to violate the AWA by not paying Plaintiff
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   any wage whatsoever for all hours worked during her regular workweeks.

                                           15          39.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           16
                                                       40.    Plaintiff is a covered employee within the meaning of the AMWA.
                                           17
                                                       41.    Plaintiff is a covered employee within the meaning of the AWA.
                                           18
                                                       42.    Plaintiff was a non-exempt employee.
                                           19
                                           20          43.    Defendant refused and/or failed to properly disclose to or apprise Plaintiff

                                           21   of her rights under the FLSA.
                                           22
                                                       44.    Defendant individually and/or through an enterprise or agent, directed and
                                           23
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           24
                                                       45.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover
                                           25
                                           26   from Defendant compensation for unpaid wages, an additional amount equal amount as

                                           27
                                           28
                                                                                            -6-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 7 of 11



                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            1
                                            2   29 U.S.C. § 216(b).

                                            3          46.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover
                                            4
                                                from Defendant compensation for unpaid wages, an additional amount equal to twice the
                                            5
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                            6
                                                this action under A.R.S § 23-363.
                                            7
                                            8          47.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover

                                            9   from Defendant compensation for unpaid wages, an additional amount equal to twice the
                                           10
                                                unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                           11
BENDAU & BENDAU PLLC




                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           12                        FAILURE TO PAY MINIMUM WAGE
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       48.    Plaintiff realleges and incorporates by reference all allegations in all
                                           14
                                                preceding paragraphs.
                                           15
                                                       49.    Defendant willfully failed or refused to pay Plaintiff any wages whatsoever
                                           16
                                           17   for any of the hours that Plaintiff worked for them.

                                           18          50.    Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
                                           19
                                                required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                                           20
                                                       51.    Plaintiff is therefore entitled to compensation for the full applicable
                                           21
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           22
                                           23   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                           24          WHEREFORE, Plaintiff, Samantha Sanders, respectfully requests that this Court
                                           25
                                                grant the following relief in Plaintiff’s favor, and against Defendant:
                                           26
                                           27
                                           28
                                                                                             -7-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 8 of 11



                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                            1
                                            2                      of the following acts:

                                            3                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            4
                                                                          206(a), by failing to pay proper minimum wages;
                                            5
                                                             ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            6
                                                                          U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            7
                                            8          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be

                                            9                      determined at trial;
                                           10
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                                                   damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           12
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                           15                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           16
                                                                   forth herein;
                                           17
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           18
                                                                     COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           19
                                                                         FAILURE TO PAY MINIMUM WAGE
                                           20
                                                       52.         Plaintiff realleges and incorporates by reference all allegations in all
                                           21
                                                preceding paragraphs.
                                           22
                                           23          53.         Defendant willfully failed or refused to pay Plaintiff any wages whatsoever

                                           24   for any of the hours that Plaintiff worked for them.
                                           25
                                                       54.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
                                           26
                                                required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           27
                                           28
                                                                                                  -8-
                                           29
                                           30
                                                  Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 9 of 11



                                                       55.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Samantha Sanders, respectfully requests that this Court
                                            5
                                                grant the following relief in Plaintiff’s favor, and against Defendant:
                                            6
                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                            7
                                            8                      of the following acts:

                                            9                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           10
                                                                          363, by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           12
                                                                          § 23-363 by willfully failing to pay proper minimum wages;
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be

                                           15                      determined at trial;
                                           16
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           17
                                                                   damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           18
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           19
                                           20          E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                           21                      action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                           22
                                                                   herein;
                                           23
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                                  -9-
                                           29
                                           30
                                                 Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 10 of 11



                                                                          COUNT THREE: ARIZONA WAGE ACT
                                            1
                                                                            FAILURE TO PAY WAGES OWED
                                            2
                                                       56.    Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                                preceding paragraphs.
                                            4
                                            5          57.    Defendant willfully failed or refused to pay Plaintiff any wages whatsoever

                                            6   for any of the hours that Plaintiff worked for them.
                                            7
                                                       58.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                            8
                                                performed violates the AWA, A.R.S. § 23-351.
                                            9
                                                       59.    Plaintiff is therefore entitled to compensation for the full applicable
                                           10
                                           11   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
BENDAU & BENDAU PLLC




                                           12   liquidated damages, together with interest, costs, and reasonable attorney fees.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       WHEREFORE, Plaintiff, Samantha Sanders, individually, respectfully requests
                                           14
                                                that this Court grant the following relief in Plaintiff’s favor, and against Defendant:
                                           15
                                                       A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           16
                                           17                 23, Chapter 2, by failing to pay wages owed to Plaintiff;

                                           18          B.     For the Court to award compensatory damages, including treble the amount
                                           19
                                                              of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           20
                                                              at trial;
                                           21
                                                       C.     For the Court to award prejudgment and post-judgment interest;
                                           22
                                           23          D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                           24                 action;
                                           25
                                                       E.     Such other relief as this Court shall deem just and proper.
                                           26
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                Case 2:18-cv-04946-SRB Document 1 Filed 12/28/18 Page 11 of 11



                                                                             JURY TRIAL DEMAND
                                            1
                                            2       Plaintiff hereby demands a trial by jury on all issues so triable.

                                            3
                                                    RESPECTFULLY SUBMITTED this 28th Day of December, 2018.
                                            4
                                            5                                           BENDAU & BENDAU PLLC

                                            6                                                   By: /s/ Christopher J. Bendau
                                                                                                Christopher J. Bendau
                                            7                                                   Attorney for Plaintiff
                                            8
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -11-
                                           29
                                           30
